Title: John Adams to Abigail Adams, 7 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 7. 1796
          
          I have recd your Letter of the cold Sunday on which I wrote you one from Stratford. In N. York Charles gave me the original Letter, the Duplicate of which you transmitted me. I communicated it to the P. with five preceeding Numbers. After reading them The P. was pleased to say that “Mr Adams’s Intelligence was very good, and his Penetration and foresight very great. At least Things appeared to him in Europe exactly as they did to himself here.” He communicated to me T. Paines impudent Letter.
          This is the very Day the which.— I laugh at myself twenty times a Day, for my feelings, and meditations & Speculations in which I find myself engaged. Vanity Suffers. cold feelings of Unpopularity. Humble reflections. Mortifications—Humiliation.— Plans of future Life. Economy. retrenching of Expences. Farming. Return to the Bar. drawing Writs, arguing Causes. taking Clerks. Humiliations of my Country under foreign Bribes. Measures to counteract them. All this miserable Nonsense will come & go like evil into the Thoughts of Gods or Men, approved or unapproved.
          Cousin Smith is Said to have written Phocian and Murray the Pieces from Maryland. The Election is a Lott at this hour and if my Reason were to dictate I should wish to be left out. A. P. with half the Continent upon his Back besides all France & England old Tories and all Jacobins to carry will have a devilish Load. He will be very apt to Stagger & stumble
          If the Southern states are as unanimous as the Northern are supposed to be I shall be left out. But it is Said there will be 3 in Virginia & one in N. Carolina against Jefferson. In Pensilvania the Rebells in the West and the corupt Mob of Philadelphia aided by frightened Quakers gave a Majority of from 20 to 100, against the great Agricultural Counties of Lancaster York & Cuberland.
          
          It really Seems to me as if I wished to be left out. Let me See! do I know my own heart? I am not Sure. However all that I seem to dread, is a foolish, mortifying, humiliating, uncomfortable Residence here, for two tedious months after I shall be known to be Shimmed, as my Wallmen Speak.
          I can pronounce Thomas Jefferson to be chosen P. of U. S. with firmness & a good grace. that I dont fear.— But here alone abed, by my fireside nobody to Speak to, poreing upon my Disgrace and future Prospects—this is Ugly. The 16 of Feb. will soon come and then I take my Leave, forever. Then for Frugality and Independence.— Poverty and Patriotism. Love and a Carrot bed.
          Duty to My Mother & Love to all
          
            J. A
          
          
            The Federalists are all very confident however of a small Majority. I say and believe that small Majority worse than none. & wish there could have been a large Majority any other Way.
            dont show this stuff.
          
        